Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1.    Applicants’ amendment dated April 28th, 2021 responding to the Office Action March 16th, 2021 provided in the rejection of claims 1-20.
2.    Claims 1, 3, 5-8, 14-15 and 18 have been amended.
	3.    This office action is based on Applicants’ amendment filed on 04/28/2021 and an interview conducted on 5/5/2021 with Applicants’ representative Attorney Chuong T. Nguyen (Reg. No. 79,000).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Chuong T. Nguyen (Reg. No. 79,000).

6.    Claims 1 -20 are allowed.


IN THE CLAIMS
	
8. (Currently Amended) A method for performing user acceptance testing (UAT) related to a software project via a user interface, the method comprising: 
displaying, by at least one processor via the user interface, a list of test cases; 
automatically suggesting, by the at least one processor via the user interface, at least one test case based on information relating to a user profile that includes a history of activities by a user and data relating to the software project to be tested; 
accepting a user selection of the at least one test case from the list of test cases; 
associating test code with the selected at least one test case; 
generating a prefilled test template based on the selected at least one test case and the associated test code; 
displaying, by the at least one processor via the user interface, the prefilled test template corresponding to the associated test code; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the selected at least one test case; 
generating, by the at least one processor, a new test case by using the prefilled test template, the at least one new test condition, and the at least one new executable script; and
the software project using the modified new test case.

13. (Currently Amended) The method according to claim 8, further comprising displaying results related to the user acceptance testing of the software project.

Reasons for Allowance
5.    Claims 1 -20 are allowed over the prior arts of record.
6.    The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1 specific to the limitations of:
“…persisting, by the at least one processor in a repository, the generated feature file; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition Appl. No. 16/266,514Attorney Docket No. P57880 and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction; 
 retrieving, by the at least one processor from the repository, the persisted feature file; and 
generating, by the at least one processor, a new feature file by using the persisted feature file, the at least one new test condition, and the at least one new in combination with all other limitations/elements as claimed in claim 1.

Regarding claim 8, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 8 specific to the limitations of:
“…generating a prefilled test template based on the selected at least one test case and the associated test code; 
displaying, by the at least one processor via the user interface, the prefilled test template corresponding to the associated test code; 
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the selected at least one test case; 
generating, by the at least one processor, a new test case by using the prefilled test template, the at least one new test condition, and the at least one new executable script; and
conducting user acceptance testing on the software project using the new test case.” in combination with all other limitations/elements as claimed in claim 8.

Regarding claim 15, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 15 specific to the limitations of:

 receive, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction; 
retrieve, by the at least one processor from the repository, the persisted feature file; and
generate, by the at least one processor, a new feature file by using the persisted feature file, the at least one new test condition, and the at least one new executable script.” in combination with all other limitations/elements as claimed in claim 15.
Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8 and 15. Since the independent claims 1, 8 and 15 are allowable, claims 2-7, 9-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natari (US Pub. No. 2019/0243742 A1) discloses performing the plurality of tests on the packaged development code comprises performing second unit test on the packaged development code deployed to the at least one second environment system, performing a regression test on the packaged development code; performing a performance test on the packaged development code; and performing a user acceptance test on the packaged development code – See paragraph [0008].
Yashayeva et al. (US Pub. No. 2017/0300405 A1) discloses the statement "The project selection screen is displayed" is an acceptance criterion for the first step of the functional test.  This means that in order for the first step to be considered verified or to pass, the project selection screen must be displayed by the software – See paragraph [0033]).
Venkatesan et al. (US Pub. No. 2016/0342501 B1) discloses based on the input, one or more test case templates are selected.  Further, data sets and verification types required corresponding to the input are obtained.  The data sets are obtained based on the one or more test case templates.  The verification types are obtained from a user.  Subsequently, the one or more test case templates, the data sets, and the verification types are integrated to generate an executable test case file.  Based on the executable test case file, the test script is modified and further executed.  Upon executing, a report is generated – See Abstract.
Verma (US Patent No. 9,798,650 B1) discloses the system and method receiving at least one test selection from a user using a user interface at a display device.  The test selection may include at least one of a feature, a scenario, a background and a predefined condition.  A feature file generation engine may then 
Michael Williams (Writing better user stories with Gherkin and Cucumber, 2017) discloses automated testing catches bugs, enables continuous deployment, and make it easier for developers to chip in on unfamiliar code – See page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MONGBAO NGUYEN/Examiner, Art Unit 2192